Citation Nr: 1341181	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  13-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides in service.  


REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq. 


ATTORNEY FOR THE BOARD

Sadia Sorathia, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Subsequent to a March 2013 Statement of the Case (SOC), the Veteran submitted additional evidence that the RO has not reviewed.  In May 2013, the Veteran's attorney specifically waived RO jurisdiction to review the additional evidence.  The Board has reviewed the additional evidence and can proceed with this claim.  

The Board further notes that the Veteran submitted two substantive appeals, dated April 4, 2013 and April 23, 2013.  In the April 4th VA Form 9, the Veteran requested to appear before a member of the Board for a hearing.  In his April 23rd VA Form 9, the Veteran stated that he did not want a Board hearing.  The Veteran's attorney, in a May 2013 statement, withdrew the request for a hearing.  His hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013). 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus type II. 

2.  The Veteran set foot in the Republic of Vietnam during the Vietnam Era while en route to Thailand.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II, as a result of exposure to herbicides in service, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for diabetes mellitus type II, as a result of exposure to herbicides in service.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Additionally, service connection for certain diseases, including diabetes mellitus type II, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307 (a)(6)(iii) (2013).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the instant case, the Veteran contends that his currently diagnosed diabetes mellitus is related to his exposure to herbicide agents in Vietnam and Thailand.  See December 2009 Claim, July 2010 Lay Statement, and December 2012 Lay Statement.  As the Veteran has a current diagnosis of diabetes mellitus, see December 2009-March 2013 VA Treatment Records, the determinative inquiry here is whether the Veteran had service in the Republic of Vietnam during the Vietnam Era or if the Veteran's service in Thailand placed him in a location near where herbicides were used.  

The Veteran asserts that during active service in March 1967, he was transferred from Travis Air Force Base in California to Thailand, and that while on his transport flight, he had a layover in Saigon, Vietnam.  He further alleges that during the layover in Saigon, he disembarked the plane to stretch and smoke.  See July 2010 Lay Statement and April 2013 VA Form 9.   

A review of the Veteran's available service personnel records confirm that he served in Thailand from March 1967 to January 1968, however, his personnel records do not confirm the specific route taken on the trip from California to Thailand. 

The RO made a Personnel Information Exchange System (PIES) request regarding the Veteran's service in Vietnam.  The response, which was printed on January 2010, stated that "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  

The RO, in an April 2010 rating decision, denied the Veteran's claim for service connection as the RO found that the Veteran did not step foot in Vietnam.  The Veteran submitted a notice of disagreement in February 2011 and in February 2012, the Veteran submitted a photocopy of a letter written by him to his parents, dated March 15, 1967.  Also included was a photocopy of the original envelope.  The letter described the Veteran's journey from California to Thailand, specifically mentioning layovers in Hawaii, Philippines, and Saigon before landing in Bangkok, Thailand.  

The RO then requested additional information from the Veteran regarding his service in Thailand, including the location and nature of the alleged exposure to herbicides in Thailand.  The Veteran submitted two lay statements, dated December 2012 and January 2013, in which he provided the name of the base he was stationed and stated that he installed communication wires on the perimeter of the base.  

The RO found that the Veteran did not provide sufficient information to warrant a Joint Services Records Research Center inquiry regarding herbicide exposure in Thailand.   Although the RO acknowledged receipt of the Veteran's March 1967 letter to his parents, the RO relied upon the March 2013 formal finding of lack of information of herbicide exposure in continuing its denial of service connection for diabetes mellitus.  See March 2013 Statement of the Case.  

In this case, the Board finds the Veteran's 1967 dated, handwritten letter to his parents to be competent and credible evidence of him having a March 1967 layover in Vietnam.  The Veteran's handwritten letter to his parents was dated the day after landing in Thailand and was accompanied by a photocopy of the original envelope, with the date March 16th written on the envelope.  The letter specifically describes the Veteran's journey, including a layover in Saigon, Vietnam.  The Veteran is competent to describe the route of his flight to Thailand and the Board has no reason to doubt the Veteran's credibility in the instant case or the authenticity of the dated, handwritten letter.  

In light of the objective and lay evidence of record, including the Veteran's service personnel records verifying service in Thailand and the Veteran's 1967 letter to his parents, the Board finds that the Veteran set foot in the Republic of Vietnam during the Vietnam Era.  Consequently, he is considered to have Vietnam service and as there is no affirmative evidence to establish that he was not exposed to a herbicide agent during his time in Vietnam, he is presumed to have been exposed to herbicides during his active service.  38 C.F.R. § 3.307 (2013); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that service in Vietnam means that the Veteran actually set foot within the land borders of Vietnam).  

As the Board finds that the Veteran had a layover in Saigon during the Vietnam Era, further development into the nature of the Veteran's service in Thailand is not necessary.  In light of the foregoing, and resolving reasoning doubt in the Veteran's favor, the Board finds that the criteria for the grant of service connection for diabetes mellitus type II are met.  


ORDER

Entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides in service, is granted.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


